0%9/S                    090-/S
                po-oo^-i5                         ORIGINAL


                                   ;r            courtofcriwalappSls
                                                     MAR 20 2015

          KdQJAj/J^/ uoajelI InA/m&SesU          Abel Acosta, Clerk

                      v/.                  ..,        FILED IN


                                                 Abel Acosta, Clerk




£ausc MurYibe*- F-'WWISH-L **J F~i/k/7&3-L



 naotlhnh rgJ-U'iOAj fo*- U 'i^cjulWokjAAaJ Kesiicu)



                                                   IOaJ£X-




                                  luao hf\, 33H4
*




    StV


                              IlAeai (•< r \jl &r m^h'cLS




          Ukll*£ LaaAjl-u, iCAtLS


          hilhsifL K. LA^illAS


           uaIIa-j> LauAjfa IexA^

           him bcA-lu J* Uu/u/i/}/J




           m A/, /tiuttf^f 1U. L6 -fi
           !\alit* , Tew* ISdlO1-VJ97
           Keg/'/u flId Thorn*




                .lftble. of U>Ajf£/g'£s




    S^j-em^uf ^f £/KSe                    5


                    '^                    7-2
    rKfrucc

                                          1




                          3
      TKe /IftfdLi.f n^;m/?/b/ )r\oml)S6/J ItL^ped'luIlu ^ub/n/Ls




     I/u Pdbii'ho/J He- /Wpe/huf Coaj/ojaL ih/fh Ihe- LauJ
has ikccrxjLecilu ialtUp/liLtcc/ sf/dc/ /tpfthec/p/SLECEa^A-lf fo
W\t. buaJh f\mzmcIm£ajJ ptafccf/atte /tg/t/'/Js/ illcq/J
3\&Jteh ftAja JseJZuAiLS .IaI S/itcJ &( ola clocJ.d\jes /)*&
HCtu) i/akyuj/LcbuioAiS er £Kish/Jq UhJ /tzuje-ll' #3 cuzluU

      Ihe. (LCuilLz a£.£J-\to,a LJAS mAcJd. /M/H'aLsI' HitL fibli'ccJ
 which fiequkeJS /I Vfiiid' p/lohtfble cstuseL hAo
AtiL /)ulktA*z.eot A3 u>Alas the Lau) /lam^f QfliMi'Aiq
 Attest bu Hit, liSf   Hie. La££-

     Pa (lsuamI ha flu UMMni-ful tAJi/itc AtjeJjMAdn or
 a JLesidejjLs . IV /iLjp^lLj pkol Qp'lty /aJ &dwuqp.faL
 fi -JY* UM'l SCul'^UCC JAi TL)(LJ lot. fD£SJ£±5 £>f/4 tii£AAM

                             5
^




                               uci    rg.c*ojff
                                      rg-c-scAi a/


    1, Th^ PdobflWt. ZLd05e- $hicyiitA±p3               H\eA(L lj/JJ iAJ3uff(C/ejdr
       P&LaLU dAuj*. Pd Supps/d the. 3>&t/Lch JfhczdroiuL
       ujiihoui- 3Liffic-iejaf p/kJofihle. csiuse- the. £ui'd*ice_
       3&jTjo^i ls de&wec/ Hid- f~Au>/ crrt foisotJtous


    Z. The. TqjaI CffuA zAdoneci hy o/^aj^/aj^ npfJL^
        mo\i6M \d SDUppji£3Sr

                          Lonsli/uhoMfil \l/omvi>KL3



     I. fifth flm^yn^h- CLd QdOCJLS<> £>t LtfcJ,



                      "   f\             l(
                          (juesh'

      The m^loiL. £>f 0£oof ©P Hie, iML/^b'^
     Opera u-^i'ch VK-e c>ftVA




                         3\itirs>ne/u/ S>l //iC'/3


           H ^// tftll luAS aAaUxl, /l/fea/uq /A-?-/ /? 7)dAi/u 3dJ /n/t/t.
    Ld//h hdfiiddJ /l/9/'/L uJ/'lh ft 3/lDfaUAJ O/L pUsAp CjUAJ L£ Skcr
    ittLStde. 3P H\(L fl^-tdeMfLtL^hltiqhl&L uas d/'jseove/jzG/.
           Do b ike QicJr \hftlr hcJKtq ft DUck mf\e liMVtf
    Set UJiHn hufiicL LJAS Aiot AaJ ill&QAl Adf OL UJflS
     \\ 3LMLh AhcPjAti/su/L /krtt /P/LC/)k/d£o/ Ike 3rfUa ^f/w^kst-j
    the. omIu Li/L6tJMcL) Po/l rjuDbAcL excise /ljas /I Dnot
    Lluaj ike. Vihl LompoMtAir* Thcac-iris /AJJu/nc/c^l/ pAW/thlc
      CrtuieL h dup/i/di Drfic Jozl
     tHaudI „
           Ija Bul jS&i&cJi      foe. h 3 heI LlUM crfluJLs leckc&l
    Lu^dtjL the'/n/ttt&£$3 Aklc/ he*. Jfl/Liidq ike 3&Ach uht'c/i
     IMdCOM&CCc/ A) Hahc/AuaJ Ahid &/Jmoled ^u&l/vAJCe. Jni US. Hll, 9Ltc/zd Wt, 13        Ui/h olJ the 3ripu//irtd Z-uic/eAitcL AI[expo/ /aJ
       Hit 9/1 dali a/I o/haL Zv/s&ju&e. i* f&ud P
       Rm illeanl ^eAAcJn.
              Oulu A jhotbuAJ /Lvuid JAf/sfq tint.
      LvsiiiiiutloMal (leQu/gJto&dfe of probable. CAU3&
      h£fc£/\j &/L Hl>e_ leAftz/n dA/d Ms/ Q£ duAiriCct
      On iohfi)r if LuaUuJtiJlu iLAicdxH/



    n&QjzlMq he~ (kAM-hta $aa PktL. pHjuPlnPu/MC^3 £>r
    ^tdt/mdl snide Pm A 9(1 CaI/'.,

                                    ke^ptctPulliff duh/nilhd,

                                        l\ppeJhl^r.




3

                                t
mz


                            ft Ait-P.*


           TholA!Q h*s heXAJ
     5eJjjed caj the, masecak/^ at UaIIas latut/z/ A/ud
     Icxas feud- of (Al/sYi/ya/?/ /9ppry?/3 IaJ /IujHaJ 7eXAJ this
      13- Jau * f        /TfascU                     LOIS




                                                     A
                                                       ft
                                                          •sCT'JL1U>     t                                    Case No. 1^0-^^9-/S
                      (The Clerk of the convicting court will fill this line in.)


                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                 APPLICATION FOR A WRIT OF HABEAS CORPUS
               SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


 NAME:       ke^M a 11 dlj2MA ffcx4
 DATE OF BIRTH: Q I~ 6 V' %~?
 PLACE OF CONFINEMENT: ti?i^ A ^fi>M "Stzin1^ 'SyQ-t\ /J/it\-
TDCJ-CID NUMBER: I%9 1S%2-                             SID NLiMBER:
(1)    This application concerns (check all that apply):

        •    a conviction                      •       parole

       •     a sentence                        •       mandatory supervision

        D time credit                          $/ out-of-time appeal or petition for
                                                       discretionary review


(2)    What district court entered the judgment of the conviction you want relief from'.'
       (Include the court numberand county.)




(3)    What was the case number in the trial court?


            £11-tilted.
(4)    What was the name of the trial judge?

             C/4 4M. lLv»f*„

Effective: January 1, 2014
(5)    Were you represented by counsel? If yes, provide the attorney's name:




(6)    What was the date that the judgment was entered?




(7)    For what offense were you convicted and what was the sentence?




(8)    If you were sentenced on more than one count of an indictment in the same court at
       the same time, what counts were you convicted of and what was the sentence in each
       count?




(9)    What was the plea you entered? (Check one.)

           • guilty-open plea              D m»ilty-plea bargain
           •    not guilty                 Wnolo contenderelno contest

       If you entered different pleas to counts in a multi-count indictment, please explain:




(10)   What kind of trial did you have?

                no jury                    • jury for guilt and punishment
                                           • jury for guilt, judge for punishment
(11)       Did you testify at trial? Ifyes, at what phase of the trial did you testify9



(12)       Did you appeal from the judgment of conviction?

           Cyes                                •   no


           If you did appeal, answer the following questions:

       (A) What court of appeals did you appeal to?

       (B) What was the case number?

       (C) Were you represented by counsel on appeal? Ifyes, provide the attorney's
               name:




       (D) What was the decision and the date of the decision?

(13)   Did you file a petition for discretionary review in the Court of Criminal Appeals?
       • yes                                   [£/no

       If you did file a petition for discretionary review, answer the, following questions:
       (A) What was the case number?

       (B) What was the decision and the date of the decision?              j&Dt
(14)   Have you previously filed an application for a writ ofhabeas corpus under Article
       11.07 ofthe Texas Code of Criminal Procedure challenging this conviction?
       •     yes                               L^no

       If you answered yes, answer the following questions:

       (A) What was the Court of Criminal Appeals' writ number?
        (B) What was the decision and the date of the decision?         Nit
        (C) Please identify the reason that the current claims were not presented and could
             not have been presented on your previous application.

                                         AlA




(15)   Do you currently have any petition or appeal pending in any other state or federal
       court?


       ° yes                                 O^no

       If you answered yes, please provide the name of the court and the case number:



(16)   Ifyou are presenting aclaim for time credit, have you exhausted your
       administrative remedies by presenting your claim to the time credit resolution
       system ofthe Texas Department ofCriminal Justice? (This requirement applies to
       any final felony conviction, including state jail felonies)

       n yes                                Lj/no

       If you answered yes, answer the following questions:

       (A) What date did you present the claim?                         'it
       (B) Did you receive a decision and, if yes, what was the date of the decision?

                                                                     it)it
       If you answered no, please explain why you have not submitted your claim:
                                                    A) A-




(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary ofthe facts. Ifyour grounds and briefsummary ofthe facts have not been
       presented on the form application, the Court will not consider your grounds.
       If you have more than four grounds, use pages 14 and 15 ofthe form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation ofthe facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.
       You may include with the form amemorandum of law ifyou want to present legal
       authorities, but the Courtwill notconsider grounds for reliefset out in a
       memorandum oflaw that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words ifcomputer-generated or 50 pages ifnot. Ifyou
       are challenging the validity ofyour conviction, please include asummary ofthe facts
       pertaining to your offense and trial in your memorandum.
GROUND O

                // A*, t/ ,ftfh f£nX>*>j>Stf

FACTS SJ2IPPORTING.GROUND ONE

       l fVrblXl^ ?^,A rm JJtfrU .-s            ~J
GROUND TWO

          -7ft Sy^VS^ J^l/,^et
FACTS SUPPORTING GROUND TWO:




 7L>.-7?r*i -rnnu% ,»„ hny 4,r ikflc^
 pufajjhtiJ- t)tfAiA^\/^ MAia/M^
FACTS SUPPORTING GROUND THREE:




A)jJ)a) C0Y)a^ tL
      life.




  •Jr) crzsiAh           Imn A)C^n^€AAttx^
                 I l,ne>S> CA&  MA^>
    louts,        fh     A yh y




                                 10
GROUND FOUR:




FACTS SUPPORTING GROUND FOUR:
GROUND:




FACTS SUPPORTING GROUND:
15
   WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
      RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.

                                         VERIFICATION


              This application must be verified or it will be dismissed for non-compliance. For
verification purposes, an applicant is a person filing the application on his or her own behalf. A
petitioner is a person filing the application on behalf of an applicant, for example, an applicant's
attorney. An inmate is a person who is in custody.

             The inmate applicant must sign either the "Oath Before a Notary Public" before a
notary public or the "Inmate's Declaration" without a notary public. If the inmate is represented
by a licensed attorney, the attorney may sign the "Oath Before a Notary Public" as petitioner and
then complete "Petitioner's Information." A non-inmate applicant must sign the "Oath Before a
Notary Public" before a notary public unless he is represented by a licensed attorney, in which
case the attorney may sign the verification as petitioner.

             A non-inmate non-attorney petitioner must sign the "Oath Before a Notary Public"
before a notary public and must also complete "Petitioner's Information." An inmate petitioner
must sign either the "Oath Before a Notary Public" before a notary public or the "Inmate's
Declaration" without a notary public and must also complete the appropriate "Petitioner's
Information."


             OATH BEFORE A NOTARY PUBLIC


             STATE OF TEXAS


             COUNTY OF

                                                         , being duly sworn, under oath says: "I am
the applicant / petitioner (circle one) in this action and know the contents of the above
application for a writ of habeas corpus and, according to my belief, the facts stated in the
application are true."


                                                     Signature of Applicant / Petitioner (circle one)


SUBSCRIBED AND SWORN TO BEFORE ME THIS                            DAY OF                 , 20         .




                                                               Signature of Notary Public
       PETITIONERS INFORMATION

       Petitioner's printed name:_

       State bar number, if applicable:

       Address:




       Telephone:

       Fax:




       INMATE'S DECLARATION



                                                 _, am the applicant / petitioner (circle one) and

being presently incarcerated in                                           , declare under penalty of

perjury that, according to my belief, the facts stated in the above application are true and correct.


                                                       Signed on                           _,20_




                                                       Signature of Applicant / Petitioner (circle one)




                                                  17
PETITIONER'S INFORMATION

Petitioner's printed name:

Address:




Telephone:

Fax:




                             Signed on               , 20




                                         Signature of Petitioner
                                    Case No. /______/-^
                      (The Clerk of the convic/ting court will fill this line in.)

                   IN THE COURT OF CRIMINAL APPEALS OF TEXAS

                  APPLICATION FOR A WRIT OF HABEAS CORPUS
                SEEKING RELIEF FROM FINAL FELONY CONVICTION
              UNDER CODE OF CRIMINAL PROCEDURE, ARTICLE 11.07


 name: h&iiyu>. /J /f&rnfS ' fi ~?
 PLACE OF CONFINEMENT: CtA^S**/ ^rta ±A ,\ IA%,"I A( f),±-
TDCJ-CID NUMBER:             /0 ? 'Z>to **             SID NUMBER:

(1)     This application concerns (check all that apply):

        •    a conviction                      •        parole

        •    a sentence                        •       mandatory supervision

        D time credit                          _J      out-of-time appeal or petition for
                                                       discretionary review


(2)    What district court entered the judgment of the conviction you want relief from?
       (Include the court number and county.)

              COctto^ fiftll a>,.«y
(3)    What was the case number in the trial court?


              F- ll£/nZcj-s
(4)    What was the name of the trial judge?

              //?• Per TIaloyk jp^cm

Effective: January 1, 2014
»'   t
         v.




               (5)    Were you represented by counsel? Ifyes, provide the attorney's name:




              (6)    What was the date that the judgment was entered?




              (7)    For what offense were you convicted and what was the sentence?




              (8)    If you were sentenced on more than one count of an indictment in the same court at
                     the same time, what counts were you convicted of and what was the sentencein each
                     count?




              (9)    What was the plea you entered? (Check one.)

                         • guilty-open plea              D stfilty-plea bargain
                         • not guilty                    wtnolo contendere/no contest

                     Ifyou entered different pleas to counts in a multi-count indictment, please explain:




              (10)   What kind of trial did you have?

                         • no jury                      • jury for guilt and punishment
                                                        • jury for guilt, judge for punishment
 (11)    Did you testify at trial? If yes, at what phase of the trial did you testify?


 (12)    Did you appeal from the judgment of conviction?

         n/yes                                • no


         If you did appeal, answer the following questions:
        (A) What court of appeals did you appeal to?

        (B) What was the case number?

        (C) Were you represented by counsel on appeal? If yes, provide the attorney's
             name:




        (D) What was the decision and the date of the decision?

(13) Did you file apetition for discretionary review in the Court of Criminal Appeals .
        D yes                                _yno

        Ifyou did file a petition for discretionary review, answer the following questions:
        (A) What was the case number?                                 /UAT

        (B) What was the decision and the date of the decision?             An

(14)    Have you previously filed an application for a writ of habeas corpus under Article
        11.07 ofthe Texas Code ofCriminal Procedure challenging this conviction"}
        ° yes                                [r/no

        If you answered yes, answer the following questions:

        (A) What was the Court of Criminal Appeals' writ number?              /V t]
        (B) What was the decision and the date of the decision?




(.5) Do y„„ current,, nave a„y petition or appea, pe„d|ng jn any o(her sta(e^^

      If you answered yes, piease provide the name of,he court and tlle case „nmber:
                                                            A/A
(,6) ^tera
     i^ss^_iy^p^xr,,•hryou^^—
           of the Tea, DeMrtmI_T.fr*TV""" '° *he dme cred" rM»""'»»
     any r,„ai fe,o„y «^__^™ _^,                                                   /A>/0-




(17)   Beginning on page 6, state concisely every legal ground for your claim that you are
       being unlawfully restrained, and then briefly summarize the facts supporting each
       ground. You must present each ground on the form application and a brief
       summary ofthe facts. Ifyour grounds and briefsummary ofthe facts have not been
       presented on the form application, the Court will not consider your grounds.
       If you have more than four grounds, use pages 14 and 15 ofthe form, which you
       may copy as many times as needed to give you a separate page for each ground, with
       each ground numbered in sequence. The recitation ofthe facts supporting each
       ground must be no longer than the two pages provided for the ground in the form.
       You may include with the form amemorandum oflaw ifyou want to present legal
       authorities, but the Court will not consider grounds for reliefset out in a
       memorandum oflaw that were not raised on the form. The citations and argument
       must be in a memorandum that complies with Texas Rule of Appellate Procedure 73
       and does not exceed 15,000 words ifcomputer-generated or 50 pages ifnot. Ifyou
       are challenging the validity ofyour conviction, please include asummary ofthe facts
       pertaining to your offense and trial in your memorandum.
GROUND ONE

          'tAtlC £ 9// A,, //. /^A A GROUND TWO:

         7k Sufifil^S t:\/,P**c-

FACTS SUPPORTING GROUND TWO:




  k(l c*z*y,Mf fipf^P/^P^ ynr,4&u
     7?) SuMleSS £\)f^o*ce>.
GROUND THREE:




FACTS SUPPORTING GROUND THREE-



^^^-^^_^_z____2_z^_
^£L^i^^i^^-^^____l
-^-^-^^^^A^/i___^3
-^^^Lj___5                       /




                            10
11
GROUND FOUR:




FACTS SUPPORTING GROUND FOUR:
13
GROUND:




FACTS SUPPORTING GROUND:
     WHEREFORE, APPLICANT PRAYS THAT THE COURT GRANT APPLICANT
       RELIEF TO WHICH HE MAY BE ENTITLED IN THIS PROCEEDING.
                                         VERIFICATION

               This application must be verified or it will be dismissed for non-compliance For
 verification purposes, an applicant is aperson filing the application on his or her own behalf. A
 petitioner is aperson filing the application on behalf of an applicant, for example, an applicant's
 attorney. An inmate is a person who is in custody.

              The inmate applicant must sign either the "Oath Before aNotary Public" before a
 notary public or the "Inmate's Declaration" without anotary public. If the inmate is represented
 by alicensed attorney, the attorney may sign the "Oath Before aNotary Public" as petitioner and
 then complete "Petitioner's Information." Anon-inmate applicant must sign the "Oath Before a
Notary Public before anotary public unless he is represented by alicensed attorney in which
case the attorney may sign the verification as petitioner.

             Anon-inmate non-attorney petitioner must sign the "Oath Before aNotary Public"
before anotary public and must also complete "Petitioner's Information." An inmate petitioner
must sign either the "Oath Before aNotary Public" before anotary public or the "Inmate's
Declaration" without anotary public and must also complete the appropriate "Petitioner's
Information."


             OATH BEFORE A NOTARY PUBLIC

             STATE OF TEXAS

             COUNTY OF

                                                      _, being duly sworn, under oath says: "I am
the applicant / petitioner (circle one) in this action and know the contents ofthe above
application for a writ ofhabeas corpus and, according to my belief, the facts stated in the
application are true."



                                                     Signature of Applicant / Petitioner (circle one)

SUBSCRIBED AND SWORN TO BEFORE ME THIS                           DAY OF                 ,20


                                                              Signature of Notary Public




                                                16
       PETITIONER'S INFORMATION


       Petitioner's printed name:

       State bar number, if applicable:

       Address:




       Telephone:

       Fax:




       INMATE'S DECLARATION



       I, A-^?)ML 1/&} W&tltf^^                    am the applicant /petitioner (circle one) and
being presently incarcerated in ( jY\,^Bp L?Yx\f, Jf\*>I                  declare under penalty of
perjurythat, according to my belief, the facts stated in the above application are true and correct.


                                                      Signed on   J___y____, 20JX

                                                      Signature of Applicant / Petitioner (circle one)




                                                 17
PETITIONER'S INFORMATION

Petitioner's printed name: f0hMO/il. "J/toM^CM Iif^^
Address:     C^X^/ AFFIRMED; Opinion Filed December 15, 2014.




                                               In The

                                    Court of Appeals
                        jfftftt| Btstrtct of (teas at Slallag
                                       No. 05-14-00139-CR
                                       No. 05-14,00140-CR
                                       No. 05-14-00141-CR
                                       No. 05-14-00142-CR
                                       No. 05-14-00143-CR

                       REGINALD DONEY THOMPSON, Appellant
                                                 V.
                              THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F07-24608-L, F11-61783-L,
                         F11-61784-L, F13-57590-L, and F13-57591-L

                              MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Evans
       Reginald Doney Thompson appeals the trial court's revocation of his community
supervision and adjudication of guilt for aggravated robbery in cause number F07-24608-L,
unlawful possession ofa firearm by a felon in cause number Fl1-61783-L, and possession ofless
than one gram of cocaine in cause number Fl 1-61784-L.' After entering into negotiated plea
agreements in cause numbers F13-57590-L (unlawful possession offirearm by a felon) and F13-
57591-L (possession of more than one gram, but less than four grams of cocaine)2, he also



    Appellate cause numbers 05-14-00139-CR, 05-14-00140-CR, and 05-14-00141 respectively.
    Appellate cause numbers 05-14-00142-CR and 05-14-00143-CR respectively.
appeals the trial court's denial of his motion to suppress.3 In one issue, appellant challenges the

trial court's jurisdiction in all five cases because they were never transferred to its docket. In

another issue, he contends trial court abused its discretion in denying his motion to suppress.

Concluding both issues lack merit, we affirm the trial court's judgments in all five cases.

                                                  Background


        Appellant was on deferred adjudication community supervision for three prior offenses

when he was arrested on July 3, 2013 and charged with unlawful possession of a firearm by a

felon and possession of cocaine. The State moved to proceed to adjudicate guilt in the three

community supervision cases based on the 2013 offenses and appellant's failure to comply with

additional conditions of his community supervision. Appellant pleaded not true to the State's

allegations. Appellant also moved to suppress the evidence obtained in the warrantless search
leading to his arrest and the 2013 charges. After a hearing, the trial court denied the motion to
suppress and found appellant guilty in three deferred adjudication cases and assessed punishment
at ten years' imprisonment for each case. Appellant pleaded guilty to the 2013 offenses and
pursuant to a negotiated plea agreement, the trial court sentenced appellant to six years'
imprisonment for each case.

                                                     Analysis


I.      Docket Transfer

         We first address the issue in which appellant argues the Criminal District Court No. 5 of

Dallas County, Texas lacked jurisdiction in all five cases because the indictments were presented
to other Dallas County Criminal District or District Courts and not properly transferred to the
docket of the Criminal District Court No. 5. A defendant has the right to be tried in a court with

jurisdiction over him and the subject-matter of the case. See Saldano v. State, 70 S.W.3d 873,

     1The trial court certified appellant's right toappeal the denial ofhis motion to suppress in these cases.

                                                          -2-
888 (Tex. Crim. App. 2002). Jurisdiction over felony cases such as appellant's lies in the district

or criminal district court where the indictment is first filed. See Tex. Code Crim. PROC. Ann.

arts. 4.05, 4.16 (West 2005). No transfer order, however, is required where one court empanels

the grand jury that returns the indictment in the case, but the indictment is filed in another court.

See Bourque v. State, 156 S.W.3d 675, 678 (Tex. App.—Dallas 2005, pet. ref d). The record

here shows that the indictment in cause number F-07-24608 was presented to the 204th District

Court; the indictment in cause number Fl 1-61783 was presented to Criminal District Court No.

3; the indictment in cause number Fl 1-61784 was presented to the 363rd District Court; and the

indictments in cause numbers F13-57590 and F13-57591 were presented to Criminal District

Court No. 2. All five indictments, however, were filed in Criminal District Court No. 5 and there

is nothing in the record to indicate the cases were originally filed in a court other than the
Criminal District Court No. 5. Accordingly, no transfer order was needed to confer Criminal

District CourtNo. 5 with jurisdiction over these cases. See id.

        Moreover, Texas courts have held that even when such a transfer order is required, its

absence from the record is a procedural error rather than jurisdictional error. See Lemasurier v.

State, 91 S.W.3d 897, 899 (Tex. App.—Fort Worth 2002, pet ref d); Mills v. State, 742 S.W.2d
831, 834-35 (Tex. App.—Dallas 1987, no writ.). The absence of a transfer order merely
subjects the transferee court to a timely plea to the jurisdiction; it does not render actions of the
transferee court void. Lemasurier, 91 S.W.3d at 899; Mills, 742 S.W.2d at 835. If no timely

plea to the jurisdiction is filed in the trial court, appellant waives the right to complain about the
 lack ofa transfer order on appeal. See Mills, 742 S.W.2d at 835. Appellant acknowledges that
Mills and other cases directly contradict his position that the lack of transfer order constitutes
jurisdictional error that may be presented for the first time on appeal. The only reason appellant
 presents for departing from long-standing precedent is his contention that these cases "simply
cite to their antecedents without any Constitutional or statutory authority for the proposition that

a jurisdictional defect can be cured by a procedural default." We are not persuaded by appellant's

argument. Because appellant did not file a plea to the jurisdiction in the trial court, he has

waived his complaint about the lack of a transfer order. See Lemasurier, 91 S.W.3d at 899;

Mills, 742 S.W.2d at 835. We therefore resolve this issue against appellant.

II.    Motion to Suppress

       In cause numbers F13-57590 (unlawful possession of firearm by a felon) and F13-57591

(possession of more than one gram, but less than four grams of cocaine) appellant raises an issue

complaining of the trial court's denial of his motion to suppress. Specifically, appellant argues

the trial court erred by finding the officers had a reasonable beliefthere might be someone inside

the apartment needing aid, thereby justifying the warrantless entry into the apartment.

        In its written findings of fact, the trial court found the following. On July 3, 2013, Dallas

police officers received a dispatch regarding shots fired at apartment 518 at 520 West Page
Avenue in Dallas, Texas. The caller told dispatch a heavy-set black male with braided hair

carrying a shotgun or pump style gun had entered his apartment, unit 518. The caller also
reported hearing gunshots fired inside the apartment.

        Officers went to the apartment complex and knocked on the door of unit 518. No one

answered immediately. Shortly after their arrival, officers encountered a woman approaching the
door to unit 518 who indicated she knew the occupant. She also knocked on the door and

attempted to get the occupant to answer. After a couple of minutes, a heavy-set black male with
 braided hair, later identified as appellant, opened the door. He matched the caller's description
 and stood in the doorway blocking the officer's view into the apartment. One of the officers
 advised appellant why they were and asked to enter the apartment. When appellant attempted to
 close the door, officers pushed it open and entered the apartment. One of the officers testified

                                                 -4-
that they entered the apartment to ensure no one was injured, to determine if anyone was in need

of assistance, to investigate or prevent a dangerous situation, or to protect someone who might be

in the apartment. After entering the apartment, officers observed a handgun, marijuana, and

cocaine in plain view.

       The trial court found that, based on the facts known at the time, the officers reasonably

believed someone inside the residence could be in need of immediate aid and they needed to act

to preserve life or avoid serious injury. The trial court concluded the warrantless search was

justified under the both the emergency doctrine and exigent circumstances doctrine.

        We review a trial court's ruling on a motion to suppress under a bifurcated standard of

review where we afford almost total deference to the trial court's findings of historical fact while

applying a de novo review to the trial court's application of the law of search and seizure to the

facts. Valtierra v. State, 310 S.W.3d 442, 447 (Tex. Crim. App. 2010). We view the evidence in

the light most favorable to the trial court's ruling, so long as its express or implied findings are

supported by the record. Id. The trial court's ruling will be upheld if it is "reasonably supported
by the record and is correct on any theory of law applicable to the case." Id. (quoting State v.

Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006).

        A warrantless search of a premises is unreasonable under the Fourth Amendment to the

United States Constitution unless it falls within one of the recognized exceptions to the warrant

requirement. Gutierrez v. State, 221 S.W.3d 680, 685 (Tex. Crim. App. 2007). One of these
exceptions is the emergency doctrine. Laney v. State, 117 S.W.3d 854, 861 (Tex. Crim. App.
2003). This exception applies when the police act in their community caretaking role and is
 limited to the caretaking functions ofprotecting or preserving life or avoiding serious injury. Id.
 at 860-61. A warrantless entry and search is justified under the emergency doctrine when the

 officers reasonably believe a person within is in need of immediate aid. Id. at 860. When

                                                -5-
assessing whether a warrantless search is justified under the emergency doctrine, we apply an

objective standard based on the police officers' conduct and the facts and circumstances known

to the officers at the time of the search. Id. at 862. If the doctrine applies, police may seize

evidence in plain view during the course of their legitimate emergency activities. Id.

       Based on the record before us, we conclude the emergency doctrine justified the

warrantless entry into the apartment. Officers testified that they went to the apartment where

they encountered appellant in response to a 911 call stating a man with a gun entered that

apartment and that the caller heard shots fired inside that apartment. When the officers first

knocked on the door, no one responded. Appellant answered the door a couple of minutes later

and matched the description of the man with the gun provided by the 911 caller. When the

officers explained why they were there and asked to enter the apartment to make sure no one was

injured or shot inside, appellant tried to shut the door. The officers then pushed the door open

and proceeded to check the apartment to make sure no one was injured or shot inside or needed
assistance. It was during this check that the officers found the gun and drugs in plain view. One

testifying officer continued to emphasize the purpose in entering the apartment was to make sure
no one was injured or needed assistance based on the 911 report and appellant's behavior of not
answering the door when the police first knocked and then attempted to the shut the door when
he asked to enter. Based on these facts, an officer could have reasonably believed entering the

apartment was necessary to protect or preserve life or avoid serious injury.
        Reviewing the totality of the circumstances in the light most favorable to the support the
trial court's judgment, we conclude the trial court did not abuse its discretion in determining the
emergency doctrine applied to these facts. Our conclusion that the emergency doctrine supports
the trial court's ruling make is unnecessary to address whether the trial court's denial of the



                                                -6-
motion to suppress can also be upheld based on the exigent circumstances doctrine. We resolve

this issue against appellant.

        We affirm the trial court's judgments.




                                                       /David Evans/
                                                       DAVID EVANS
                                                       JUSTICE


Do Not Publish
Tex. R. App. P. 47




I40139F.U05




                                                 -7-
                                 Court of Appeals
                       JrTtftlj Btstrltt of ®,xas at Ballaa
                                     JUDGMENT


REGINALD DONEY THOMPSON,                            On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F07-24608-L
No. 05-14-00139-CR        V.                        Opinion delivered by Justice Evans, Justices
                                                    Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED


Judgment entered this 15th day of December, 2014.




                                              -8-
                                  Court of Appeals
                       ifftftlj district of utexas at Ballas
                                     JUDGMENT


REGINALD DONEY THOMPSON,                            On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F11 -61783-L
No. 05-14-00140-CR        V.                        Opinion delivered by Justice Evans, Justices
                                                    Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED


Judgment entered this 15th day of December, 2014.
                                Court of Appeals
                       iFfftlj District of ufexas at Ballas
                                     JUDGMENT


REGINALD DONEY THOMPSON,                            On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F11 -61784-L
No. 05-14-00141-CR        V.                        Opinion delivered by Justice Evans, Justices
                                                    Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, thejudgment of the trial court is AFFIRMED.


Judgment entered this 15th day of December, 2014.




                                             -10-
                                 Court of Appeals
                      ifliftfj District of ®,xas at Dallas
                                     JUDGMENT


REGINALD DONEY THOMPSON,                            On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F13-57590-L
No. 05-14-00142-CR        V.                        Opinion delivered by Justice Evans, Justices
                                                    Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, thejudgmentof the trial court is AFFIRMED.


Judgment entered this 15th day of December, 2014.
                                 Court of Appeals
                       ifliftl? District of ®exas at Dallas
                                      JUDGMENT


REGINALD DONEY THOMPSON,                            On Appeal from the Criminal District Court
Appellant                                           No. 5, Dallas County, Texas
                                                    Trial Court Cause No. F13-57591 -L
No. 05-14-00143-CR        V.                        Opinion delivered by Justice Evans, Justices
                                                    Bridges and Lang participating.
THE STATE OF TEXAS, Appellee

       Based on the Court's opinion of this date, the judgment of the trial court is AFFIRMED


Judgment entered this 15th day of December, 2014.




                                            -12-